Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 12th, 2021 does not place the application in condition for allowance.
The objection to claim 17 is withdrawn due to Applicant’s amendment.
The 112(b) rejection of claims 16-32 has been withdrawn due to Applicant’s amendment.
The rejections over Bailey et al. in view of Cortec are maintained.
New grounds for rejection follow.



Claim Objections
Claims 16-32 are objected to because of the following informalities.

Regarding Claim 16, Applicant recites, inter alia, “that is either same as”.  This passage reads awkwardly.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 16, Applicant recites¸ inter alia, “an additional rotation guide device”.  Was there a first rotation guide device?  This phrase implies there are more than one rotation guide present yet only one is recited.  Appropriate action is required.

	Regarding Claim 16, Applicant recites inter alia¸ “so as to allow relative movement between said mobile device and said additional mobile device the one relative to the other”.  It is unclear what structure corresponds to the phrase, “the one relative to the other”.  Appropriate action is required.

	Regarding Claim 28, Applicant recites inter alia¸ “preferably both”.  It is unclear if at least one or both of the first ground support and the additional ground support are disposed on a ground suspension having an elasticity in compression along at least one vertical axis.  Appropriate action is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claims 16-19 and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. (US 2016/0365830)

In view of Claim 16, Bailey et al. discloses a solar tracker (Figure 1C) comprising at least: a drive module (Figure 1l) comprising at least a mobile device (Figure 8A & Paragraph 0045) comprising at least:
a table extending longitudinally in a principal direction comprising at least one solar energy collector device (Figure 8A, #811 & Paragraph 0068);
a support structure extending longitudinally in said principal direction and supporting said table (Figure 8A, #813-#814 & Paragraph 0068);
a first support arch of the support structure (See Annotated Bailey et al. Figure 8A, below);
a first ground support configured to support said first support arch (Figure 8A, #816-#817);
a rotation kinematic drive device for driving rotation of said mobile device relative to the first ground support (Figure 1C-F, #123 & #143 – Paragraph 0046 & 0052 – the torque applied to the panels can be transferred from actuator 143 or to a drive tube via an arc drive such as described with reference to Figs 8A-F & See Annotated Bailey et al. Figure 1C, below);
Alternatively, a rotation kinematic drive device for driving rotation of said mobile device relative to the first ground support (Figure 9A, #902).
Annotated Bailey et al. Figure 1C

    PNG
    media_image1.png
    566
    896
    media_image1.png
    Greyscale


Bailey et al. discloses at least one additional module configured to be driven by the drive module (Figure 1F, #143 & Figure 11A-B, #1111), wherein each module is identical to the first mobile device and therefore the additional module device comprises at least:
an additional table extending longitudinally in an additional direction comprising at least one additional solar energy collector device (Figure 8A, #811 & Paragraph 0068);
an additional support structure extending longitudinally in said additional direction and supporting said table (Figure 8A, #813-#814 & Paragraph 0068);
an additional support arch supporting said additional support structure (See Annotated Bailey et al. Figure 8A, below);
an additional ground support configured to support said additional support arch (Figure 8A, #816-#817);
said rotation kinematic drive device is configured to drive the first support arch with a first kinematic movement relative to said first ground support about at least one principal rotation axis (Figure 11B & Paragraph 0069);
said additional ground support comprises an additional rotation guide device configured to guide the additional support arch in a second kinematic movement relative to said additional ground support about at least one additional rotation axis that is different (Figure 11B) from said principal rotation axis (Figure 8A, #861 & Paragraph 0069)
Annotated Bailey et al. Figure 8A

    PNG
    media_image2.png
    537
    901
    media_image2.png
    Greyscale

	Bailey et al. teaches that the solar tracker comprises at least one kinematic coupling device, entirely supported by said mobile device and said additional mobile device (Figure 11B, #1114) for coupling said drive module with said additional module and configured so that the second kinematic movement is a function of the first kinematic movement (Figure 11B, #1114 & Paragraph 0120), said kinematic coupling device comprising at least:
one first part and at least one second part (Figure 14C-H);
the first part and the second part are adapted to cooperate so as to drive the additional mobile device in rotation about the additional rotation axis when the mobile device of the drive module is driven in rotation by the rotation kinematic drive device about the principal rotation axis, such that said at least one first part is configured to move relative to said at least one second part, in translation so as to allow relative movement between said mobile device and said additional mobile device  (Figure 11b & Paragraph 0120).

	In view of Claim 17, Bailey et al. is relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that first ground support comprises rollers configured to support the first support arch on their own, the first support arch extending primarily from the first ground support to the support structure  and said additional ground support comprises at least additional rollers configured to support on their own the additional support arch, the additional support arch extending primarily from the additional ground support to the additional support structure, the solar tracker being configured so that the rollers and the additional rollers support on their own respectively the mobile device and the additional mobile device (See Annotated Bailey et al. Figure 8A, below).
Annotated Bailey et al. Figure 8

    PNG
    media_image3.png
    537
    901
    media_image3.png
    Greyscale

	
	In view of Claim 18, in the alternative, Bailey et al. is relied upon for the reasons given above in addressing Claim 16.  Bailey et al. teaches the first ground support comprises said rotation kinematic drive (Figure 9A).

	In view of Claim 19, Bailey et al. is are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the second kinematic movement and the first kinematic movement share at least a rotation angle and speed (0023).


	In view of Claim 26, Bailey et al. is relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses a second support arch of the support structure (See Annotated Bailey et al. Figure 31, below).
Annotated Bailey et al. Figure 31

    PNG
    media_image4.png
    564
    908
    media_image4.png
    Greyscale

	 Bailey et al. further discloses that a kinematic coupling device may comprise at least one kinematic transfer shaft, a first pivot articulation device and a second pivot articulation device, the first pivot articulation device making a mechanical connection between the second support arch and said kinematic transfer shaft and the second pivot articulation device making a mechanical connection between the additional support arch and said kinematic transfer shaft (See Annotated Bailey et al. Figure 11B, below).
Annotated Bailey et al. Figure 11B

    PNG
    media_image5.png
    426
    598
    media_image5.png
    Greyscale

	 

	In view of Claim 27, Bailey et al. is relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the mobile device comprises a second support arch of the support structure and that the support structure and the additional support structure and the first support arch, second support arch and additional support arch are mechanically connected to one another by at least one pivot connection enabling a degree of freedom in rotation between the support structure and the support arch (Figure 11B – all the structures are mechanically connected and a degree of freedom in rotation occurs between the support structure and the arch during rotation of the solar tracker (Paragraph 0069-0072).

an elasticity in compression along at least one vertical axis.

	In view of Claim 29, Bailey et al. is relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the mobile device comprises a second support arch that rests on a second ground support of the drive module, said second ground support comprising at lest one rotation guide device configured to guide the second support arch in said first kinematic movement relative to said second ground support about said principal rotation axis (See Annotated Bailey et al. Figure 8A, below & Paragraph 0070).
Annotated Bailey et al. Figure 8A

    PNG
    media_image6.png
    453
    819
    media_image6.png
    Greyscale

	In view of Claim 30, Bailey et al. is relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses the additional rotation guide device comprises at least two rollers configured 
Annotated Bailey et al. Figure 8A

    PNG
    media_image7.png
    478
    808
    media_image7.png
    Greyscale


	In view of Claim 31, Bailey et al. is relied upon for the reasons given above in addressing Claim 16.  Bailey et al. teaches that the first ground support comprises at least one pinion and in which the first support arch comprises a rack disposed at a part of the first support arch oriented toward the ground, at least one pinion and at least one rack being configured to drive kinematically on rotation said first support arch relative to the first ground support about the principal rotation axis (Figure 8A-B, 8D-E, 9A-B, 9F, 12A).

.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2016/0365830 A1) in view of Cortec (DE 20 2014 100 397 U1).  Cortec is mapped to the English machine translation provided by the EPO website.

	In view of Claim 20, Bailey et al. is relied upon for the reasons given above in addressing Claim 16.  Bailey et al. does not disclose that the one kinematic coupling device comprises at least one 
Cortec discloses that the kinematic coupling device comprises at least one universal joint connection mobile in translation along the translation axis relative to the additional module and the drive module (Figure 3 & 9). Cortec discloses a kinematic coupling device comprising at least one first part and at least one second part (Figure 3-9, #3, #20 & #22 – Page 6, Lines 232-233) wherein the first part is entirely supported by a mobile device of a drive module and the second part is entirely supported by an additional mobile device of an additional module (Figure 3-4, 9, #7-7’ & Page 3, Lines 86-90 & Page 9, Lines 359-360).  Cortec teaches that advantageously constant velocity joints can be used to transmit the rotary movement to individual actuators in a manner that is uniform compared to universal joints and that this avoids irregularities in the transmission of a rotary movement between the individual actuators, whereby premature wear of the joints and/or individual actuators can be prevented (Page 2, Lines 61-64).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed utilize the one universal joint as disclosed by Cortec in Bailey et al. solar tracker for the advantages of prevented premature wear of the joints and or drive module.

	In view of Claim 21, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 20.  Cortec discloses that the universal joint connection mobile in translation comprises: at least one female part (see Annotated Cortec Figure 3, below) fastened to one of the mobile device of the drive module and the additional mobile device of the additional module (Figure 9) and at least one male part (See Annotated Cortec Figure 3, below) fastened to the other of the mobile device of the drive module and the additional device of the additional module (Figure 9).
Annotated Cortec et al. Figure 3

    PNG
    media_image8.png
    721
    832
    media_image8.png
    Greyscale

	In view of Claim 22, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 21.  Cortec discloses that at least one female part extends primarily in one of said principal direction and said additional direction and at least one male part extends primarily in the other of said principal direction and said additional direction (See Annotated Cortec Figure 3, above).

	In view of Claim 23, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 21.  Cortec discloses that the female part comprises a jaw and the male part comprises a tongue configured to have the jaw fit tightly around it so as to enable sliding of the tongue in the jaw (Figure 3).



	In view of Claim 25, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 21.  Cortec discloses the female part comprises a sheath and male part comprises a cylinder (See Annotated Cortec Figure 3, above) and a partially spherical structure (male part has partially spherical structure) and a block having shapes and dimensions complementary to the female part in order to introduced into the latter (Figure 3-9).




Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2016/0365830 A1) in view of Cortec (DE 20 2014 100 397 U1).  Cortec is mapped to the English machine translation provided by the EPO website.

In view of Claim 16, Bailey et al. discloses a solar tracker (Figure 1C) comprising at least: a drive module (Figure 1l) comprising at least a mobile device (Figure 8A & Paragraph 0045) comprising at least:
a table extending longitudinally in a principal direction comprising at least one solar energy collector device (Figure 8A, #811 & Paragraph 0068);
a support structure extending longitudinally in said principal direction and supporting said table (Figure 8A, #813-#814 & Paragraph 0068);
a first support arch of the support structure (See Annotated Bailey et al. Figure 8A, below);
a first ground support configured to support said first support arch (Figure 8A, #816-#817);
a rotation kinematic drive device for driving rotation of said mobile device relative to the first ground support (Figure 1C-F, #123 & #143 – Paragraph 0046 & 0052 – the torque applied to the panels can be transferred from actuator 143 or to a drive tube via an arc drive such as described with reference to Figs 8A-F & See Annotated Bailey et al. Figure 1C, below);
Alternatively, a rotation kinematic drive device for driving rotation of said mobile device relative to the first ground support (Figure 9A, #902).

Annotated Bailey et al. Figure 1C

    PNG
    media_image1.png
    566
    896
    media_image1.png
    Greyscale


Bailey et al. discloses at least one additional module configured to be driven by the drive module (Figure 1F, #143 & Figure 11A-B, #1111), wherein each module is identical to the first mobile device and therefore the additional module device comprises at least:
an additional table extending longitudinally in an additional direction comprising at least one additional solar energy collector device (Figure 8A, #811 & Paragraph 0068);
an additional support structure extending longitudinally in said additional direction and supporting said table (Figure 8A, #813-#814 & Paragraph 0068);
an additional support arch supporting said additional support structure (See Annotated Bailey et al. Figure 8A, below);
an additional ground support configured to support said additional support arch (Figure 8A, #816-#817);
said rotation kinematic drive device is configured to drive the first support arch with a first kinematic movement relative to said first ground support about at least one principal rotation axis (Figure 11B & Paragraph 0069);
said additional ground support comprises an additional rotation guide device configured to guide the additional support arch in a second kinematic movement relative to said additional ground support about at least one additional rotation axis that is different (Figure 11B) from said principal rotation axis (Figure 8A, #861 & Paragraph 0069)
Annotated Bailey et al. Figure 8A

    PNG
    media_image2.png
    537
    901
    media_image2.png
    Greyscale

	Bailey et al. teaches that the solar tracker comprises at least one kinematic coupling device, entirely supported by said mobile device and said additional mobile device (Figure 11B, #1114) for coupling said drive module with said additional module and configured so that the second kinematic movement is a function of the first kinematic movement (Figure 11B, #1114 & Paragraph 0120), said kinematic coupling device comprising at least:
one first part and at least one second part (Figure 14C-H);
the first part and the second part are adapted to cooperate so as to drive the additional mobile device in rotation about the additional rotation axis when the mobile device of the drive module is driven in rotation by the rotation kinematic drive device about the principal rotation axis, such that said at least one first part is configured to move relative to said at least one second part, in translation so as to allow relative movement between said mobile device and said additional mobile device  (Figure 11b & Paragraph 0120).

	Cortec discloses a kinematic coupling device comprising at least one first part and at least one second part (Figure 3-9, #3, #20 & #22 – Page 6, Lines 232-233) wherein the first part is entirely supported by a mobile device of a drive module and the second part is entirely supported by an additional mobile device of an additional module (Figure 3-4, 9, #7-7’ & Page 3, Lines 86-90 & Page 9, Lines 359-360).  Cortec teaches that advantageously constant velocity joints can be used to transmit the rotary movement to individual actuators in a manner that is uniform compared to universal joints and that this avoids irregularities in the transmission of a rotary movement between the individual actuators, whereby premature wear of the joints and/or individual actuators can be prevented (Page 2, Lines 61-64).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first part is entirely supported by the mobile device of the drive module and said second part being entirely supported by the additional mobile device of the additional module as disclosed by Cortec in Bailey et al. solar tracker for the advantages of prevented premature wear of the joints and or drive module.

	In view of Claim 17, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that first ground support comprises rollers configured to support the first support arch on their own, the first support arch extending primarily from the first ground support to the support structure  and said additional ground support comprises at least additional rollers configured to support on their own the additional support arch, the additional support arch extending primarily from the additional ground support to the additional support structure, the solar tracker being configured so that the rollers and the additional rollers support on their own 
Annotated Bailey et al. Figure 8

    PNG
    media_image3.png
    537
    901
    media_image3.png
    Greyscale

	
In view of Claim 18, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the first ground support comprises said rotation kinematic drive device (Figure 9A).



	In view of Claim 20, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Cortec discloses that the kinematic coupling device comprises at least one universal joint connection mobile in translation along the translation axis relative to the additional module and the drive module (Figure 3 & 9).

	In view of Claim 21, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 20.  Cortec discloses that the universal joint connection mobile in translation comprises: at least one female part (see Annotated Cortec Figure 3, below) fastened to one of the mobile device of the drive module and the additional mobile device of the additional module (Figure 9) and at least one male part (See Annotated Cortec Figure 3, below) fastened to the other of the mobile device of the drive module and the additional device of the additional module (Figure 9).
Annotated Cortec et al. Figure 3

    PNG
    media_image8.png
    721
    832
    media_image8.png
    Greyscale

	In view of Claim 22, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 21.  Cortec discloses that at least one female part extends primarily in one of said principal direction and said additional direction and at least one male part extends primarily in the other of said principal direction and said additional direction (See Annotated Cortec Figure 3, above).

	In view of Claim 23, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 21.  Cortec discloses that the female part comprises a jaw and the male part comprises a tongue configured to have the jaw fit tightly around it so as to enable sliding of the tongue in the jaw (Figure 3).



	In view of Claim 25, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 21.  Cortec discloses the female part comprises a sheath and male part comprises a cylinder (See Annotated Cortec Figure 3, above) and a partially spherical structure (male part has partially spherical structure) and a block having shapes and dimensions complementary to the female part in order to introduced into the latter (Figure 3-9).

	In view of Claim 26, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses a second support arch of the support structure (See Annotated Bailey et al. Figure 31, below).
Annotated Bailey et al. Figure 31

    PNG
    media_image4.png
    564
    908
    media_image4.png
    Greyscale


Annotated Bailey et al. Figure 11B

    PNG
    media_image5.png
    426
    598
    media_image5.png
    Greyscale

	Cortec was relied upon to disclose why it would be obvious to use kinematic coupling devices as required by claim 16.  

	In view of Claim 27, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the mobile device comprises a second support arch of 

	In view of Claim 28, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the first ground support and the additional ground support (Figure 8A, #816-#817) are disposed on a ground suspension (Figure 8A, #818).  In regards to the limitation that the ground suspension has an elasticity in compression along at least one vertical axis, the Examiner asserts that all materials have an elasticity in compression along at least one vertical axis.

	In view of Claim 29, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the mobile device comprises a second support arch that rests on a second ground support of the drive module, said second ground support comprising at lest one rotation guide device configured to guide the second support arch in said first kinematic movement relative to said second ground support about said principal rotation axis (See Annotated Bailey et al. Figure 8A, below & Paragraph 0070).
Annotated Bailey et al. Figure 8A

    PNG
    media_image6.png
    453
    819
    media_image6.png
    Greyscale

	In view of Claim 30, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses the additional rotation guide device comprises at least two rollers configured to be contact with the additional support arch so as to guide the additional support arch in said second kinematic movement relative to said additional ground support about said additional rotation axis (Figure 8E, 9A-B, 9F, 11B, See Annotated Bailey et al. Figure 8A, below & Paragraph 0069-0070).
Annotated Bailey et al. Figure 8A

    PNG
    media_image7.png
    478
    808
    media_image7.png
    Greyscale


	In view of Claim 31, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. teaches that the first ground support comprises at least one pinion and in which the first support arch comprises a rack disposed at a part of the first support arch oriented toward the ground, at least one pinion and at least one rack being configured to drive kinematically on rotation said first support arch relative to the first ground support about the principal rotation axis (Figure 8A-B, 8D-E, 9A-B, 9F, 12A).

	In view of Claim 32, Bailey et al. and Cortec are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. teaches that the support structure and additional support structures are lattice structures (Figure 8A, #813-#814).


s 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2016/0365830) in view of Cortec (DE 20 2014 100 397 U1) in view of Barton et al. (US 2018/0091088 A1).  Cortec is mapped to the English machine translation provided by the EPO website.

In view of Claims 16 & 18, Bailey et al. discloses a solar tracker (Figure 1C) comprising at least: a drive module (Figure 1l) comprising at least a mobile device (Figure 8A & Paragraph 0045) comprising at least:
a table extending longitudinally in a principal direction comprising at least one solar energy collector device (Figure 8A, #811 & Paragraph 0068);
a support structure extending longitudinally in said principal direction and supporting said table (Figure 8A, #813-#814 & Paragraph 0068);
a first support arch of the support structure (See Annotated Bailey et al. Figure 8A, below);
a first ground support configured to support said first support arch (Figure 8A, #816-#817);
a rotation kinematic drive device for driving rotation of said mobile device relative to the first ground support (Figure 1C-F, #123 & #143 – Paragraph 0046 & 0052 – the torque applied to the panels can be transferred from actuator 143 or to a drive tube via an arc drive such as described with reference to Figs 8A-F & See Annotated Bailey et al. Figure 1C, below);
Annotated Bailey et al. Figure 1C

    PNG
    media_image1.png
    566
    896
    media_image1.png
    Greyscale


Bailey et al. discloses at least one additional module configured to be driven by the drive module (Figure 11A-B, #1111), wherein each module is identical to the first mobile device and therefore the additional module device comprises at least:
an additional table extending longitudinally in an additional direction comprising at least one additional solar energy collector device (Figure 8A, #811 & Paragraph 0068);
an additional support structure extending longitudinally in said additional direction and supporting said table (Figure 8A, #813-#814 & Paragraph 0068);
an additional support arch supporting said additional support structure (See Annotated Bailey et al. Figure 8A, below);
an additional ground support configured to support said additional support arch (Figure 8A, #816-#817);
said rotation kinematic drive device is configured to drive the first support arch with a first kinematic movement relative to said first ground support about at least one principal rotation axis (Figure 11B & Paragraph 0069);
said additional ground support comprises an additional rotation guide device configured to guide the additional support arch in a second kinematic movement relative to said additional ground support about at least one additional rotation axis that is different (Figure 11B) from said principal rotation axis (Figure 8A, #861 & Paragraph 0069)
Annotated Bailey et al. Figure 8A

    PNG
    media_image2.png
    537
    901
    media_image2.png
    Greyscale

	Bailey et al. teaches that the solar tracker comprises at least one kinematic coupling device, entirely supported by said mobile device and said additional mobile device (Figure 11B, #1114) for coupling said drive module with said additional module and configured so that the second kinematic movement is a function of the first kinematic movement (Figure 11B, #1114 & Paragraph 0120), said kinematic coupling device comprising at least:
one first part and at least one second part (Figure 14C-H);
the first part and the second part are adapted to cooperate so as to drive the additional mobile device in rotation about the additional rotation axis when the mobile device of the drive module is driven in rotation by the rotation kinematic drive device about the principal rotation axis, such that said at least one first part is configured to move relative to said at least one second part, in translation so as to allow relative movement between said mobile device and said additional mobile device  (Figure 11b & Paragraph 0120).
Bailey et al. does not explicitly teach that the first part is entirely supported by the mobile device of the drive module and said second part being entirely supported by the additional mobile device of the additional module.
	Cortec discloses a kinematic coupling device comprising at least one first part and at least one second part (Figure 3-9, #3, #20 & #22 – Page 6, Lines 232-233) wherein the first part is entirely supported by a mobile device of a drive module and the second part is entirely supported by an additional mobile device of an additional module (Figure 3-4, 9, #7-7’ & Page 3, Lines 86-90 & Page 9, Lines 359-360).  Cortec teaches that advantageously constant velocity joints can be used to transmit the rotary movement to individual actuators in a manner that is uniform compared to universal joints and that this avoids irregularities in the transmission of a rotary movement between the individual actuators, whereby premature wear of the joints and/or individual actuators can be prevented (Page 2, Lines 61-64).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first part is entirely supported by the mobile device of the drive module and said second part being entirely supported by the additional mobile device of the additional module as disclosed by Cortec in Bailey et al. solar tracker for the advantages of prevented premature wear of the joints and or drive module.

	Barton et al. discloses a first ground support comprises a rotation kinematic device (Figure 16, #1606 & Paragraph 0097).  Barton et al. discloses that it can be useful to rotate arrays of solar modules such as PV modules over the course of a day but rotating multiple solar modules of a given array can be challenging because individually rotating the modules can require providing each module with its own actuator and appropriately controlling such actuators, hence, it is desirable to improves technologies for rotating solar modules (Paragraph 0009).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first ground support comprises the rotation kinematic device as disclosed by Barton et al. in Bailey et al. solar track as it is seen as an improvement for rotating solar modules.

In view of Claim 17, Bailey et al., Cortec and Barton et al. are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that first ground support comprises rollers configured to support the first support arch on their own, the first support arch extending primarily from the first ground support to the support structure  and said additional ground support comprises at least additional rollers configured to support on their own the additional support arch, the additional support arch extending primarily from the additional ground support to the additional support structure, the solar tracker being configured so that the rollers and the additional rollers support on their own respectively the mobile device and the additional mobile device (See Annotated Bailey et al. Figure 8A, below).
Annotated Bailey et al. Figure 8

    PNG
    media_image3.png
    537
    901
    media_image3.png
    Greyscale

	
	In view of Claim 19, Bailey et al., Cortec and Barton et al. are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the second kinematic movement and the first kinematic movement share at least a rotation angle and speed (0023).

	In view of Claim 20, Bailey et al., Cortec and Barton et al. are relied upon for the reasons given above in addressing Claim 16.  Cortec discloses that the kinematic coupling device comprises at least one universal joint connection mobile in translation along the translation axis relative to the additional module and the drive module (Figure 3 & 9).

	In view of Claim 21, Bailey et al., Cortec and Barton et al. are relied upon for the reasons given above in addressing Claim 20.  Cortec discloses that the universal joint connection mobile in translation comprises: at least one female part (see Annotated Cortec Figure 3, below) fastened to one of the mobile device of the drive module and the additional mobile device of the additional module (Figure 9) and at least one male part (See Annotated Cortec Figure 3, below) fastened to the other of the mobile device of the drive module and the additional device of the additional module (Figure 9).
Annotated Cortec et al. Figure 3

    PNG
    media_image8.png
    721
    832
    media_image8.png
    Greyscale

	In view of Claim 22, Bailey et al., Cortec and Barton et al. are relied upon for the reasons given above in addressing Claim 21.  Cortec discloses that at least one female part extends primarily in one of 

	In view of Claim 23, Bailey et al., Cortec and Barton et al. are relied upon for the reasons given above in addressing Claim 21.  Cortec discloses that the female part comprises a jaw and the male part comprises a tongue configured to have the jaw fit tightly around it so as to enable sliding of the tongue in the jaw (Figure 3).

	In view of Claim 24, Bailey et al., Cortec and Barton et al. are relied upon for the reasons given above in addressing Claim 23.  Cortec discloses the jaw or the tongue comprises shoes forming an interface between the jaw and the tongue in order to facilitate said sliding (Figure 4, #28 & Page 6, Lines 242-243).

	In view of Claim 25, Bailey et al., Cortec and Barton et al. are relied upon for the reasons given above in addressing Claim 21.  Cortec discloses the female part comprises a sheath and male part comprises a cylinder (See Annotated Cortec Figure 3, above) and a partially spherical structure (male part has partially spherical structure) and a block having shapes and dimensions complementary to the female part in order to introduced into the latter (Figure 3-9).

	In view of Claim 26, Bailey et al., Cortec and Barton et al.  are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses a second support arch of the support structure (See Annotated Bailey et al. Figure 31, below).
Annotated Bailey et al. Figure 31

    PNG
    media_image4.png
    564
    908
    media_image4.png
    Greyscale

	 Bailey et al. further discloses that a kinematic coupling device may comprise at least one kinematic transfer shaft, a first pivot articulation device and a second pivot articulation device, the first pivot articulation device making a mechanical connection between the second support arch and said kinematic transfer shaft and the second pivot articulation device making a mechanical connection between the additional support arch and said kinematic transfer shaft (See Annotated Bailey et al. Figure 11B, below).
Annotated Bailey et al. Figure 11B

    PNG
    media_image5.png
    426
    598
    media_image5.png
    Greyscale

	Cortec was relied upon to disclose why it would be obvious to use kinematic coupling devices as required by claim 16.  

	In view of Claim 27, Bailey et al., Cortec and Barton et al. are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the mobile device comprises a second support arch of the support structure and that the support structure and the additional support structure and the first support arch, second support arch and additional support arch are mechanically connected to one another by at least one pivot connection enabling a degree of freedom in rotation between the support structure and the support arch (Figure 11B – all the structures are mechanically connected and a degree of freedom in rotation occurs between the support structure and the arch during rotation of the solar tracker (Paragraph 0069-0072).

an elasticity in compression along at least one vertical axis.

	In view of Claim 29, Bailey et al., Cortec and Barton et al. are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. discloses that the mobile device comprises a second support arch that rests on a second ground support of the drive module, said second ground support comprising at least one rotation guide device configured to guide the second support arch in said first kinematic movement relative to said second ground support about said principal rotation axis (See Annotated Bailey et al. Figure 8A, below & Paragraph 0070).
Annotated Bailey et al. Figure 8A

    PNG
    media_image6.png
    453
    819
    media_image6.png
    Greyscale


Annotated Bailey et al. Figure 8A

    PNG
    media_image7.png
    478
    808
    media_image7.png
    Greyscale


	In view of Claim 31, Bailey et al., Cortec and Barton et al. are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. teaches that the first ground support comprises at least one pinion and in which the first support arch comprises a rack disposed at a part of the first support arch oriented toward the ground, at least one pinion and at least one rack being configured to drive 

	In view of Claim 32, Bailey et al., Cortec and Barton et al. are relied upon for the reasons given above in addressing Claim 16.  Bailey et al. teaches that the support structure and additional support structures are lattice structures (Figure 8A, #813-#814).


Response to Arguments
	Applicant argues that Bailey et al. does not disclose a drive module comprising a rotation kinematic drive device for driving rotation of said mobile device relative to the first ground support.  The Examiner respectfully points out to Applicant that Bailey et al. teaches a rotation kinematic drive device for driving rotation of said mobile device relative to the first ground support (Figure 1C-F, #123 & #143 – Paragraph 0046 & 0052 – the torque applied to the panels can be transferred from actuator 143 or to a drive tube via an arc drive such as described with reference to Figs 8A-F).  Accordingly, this argument is unpersuasive.

	Applicant argues that Bailey et al. does not disclose an arrangement where one module of the row is “a drive module” while the other modules are additional modules which are driven by the drive module.  The Examiner respectfully points out to Applicant that the “drive module” is considered to be the mobile device closest to the rotation kinematic drive device, wherein any other additional modules 
Annotated Bailey et al. Figure 1C

    PNG
    media_image1.png
    566
    896
    media_image1.png
    Greyscale

	Applicant argues that Bailey et al. does not disclose a supporting arch which would support the table.  The Examiner respectfully points out to Applicant that Bailey et al. discloses a first support arch of the support structure (See Annotated Bailey et al. Figure 8A, below).  Accordingly, this argument is unpersuasive. 
Annotated Bailey et al. Figure 8A

    PNG
    media_image2.png
    537
    901
    media_image2.png
    Greyscale


	Applicant argues that Bailey et al. does not disclose that the solar tracker comprises at least one kinematic coupling device, entirely supported by said mobile device and said additional mobile device.  The Examiner respectfully points out to Applicant that Bailey et al. discloses Bailey et al. teaches that the solar tracker comprises at least one kinematic coupling device, entirely supported by said mobile device and said additional mobile device (Figure 11B, #1114) for coupling said drive module with said additional module and configured so that the second kinematic movement is a function of the first kinematic movement (Figure 11B, #1114 & Paragraph 0120), said kinematic coupling device comprising at least:
•	one first part and at least one second part (Figure 14C-H);
•	the first part and the second part are adapted to cooperate so as to drive the additional mobile device in rotation about the additional rotation axis when the mobile device of the drive module is driven in rotation by the rotation kinematic drive device about the principal rotation axis, such that said at least one first part is configured to move relative to said at least one second part, in translation so as 

	Applicant argues that it would not be obvious to replace the kinematic coupling device of Bailey et al. with the kinematic coupling device of Cortec.  The Examiner respectfully points out to Applicant that Cortec teaches that advantageously constant velocity joints can be used to transmit the rotary movement to individual actuators in a manner that is uniform compared to universal joints and that this avoids irregularities in the transmission of a rotary movement between the individual actuators, whereby premature wear of the joints and/or individual actuators can be prevented (Page 2, Lines 61-64).  Accordingly, this argument is unpersuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726